In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00041-CV
     ___________________________

     THOMAS FLUCKER, Appellant

                     V.

 SKYLANDING APARTMENTS, Appellee



 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2021-006343-1


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       In this eviction case, Thomas Flucker has appealed from the trial court’s

judgment awarding possession of residential property, unpaid rent, and trial and

appellate attorney’s fees to appellee Skylanding Apartments.

       Skylanding has moved to dismiss this appeal for want of prosecution and for

Flucker’s failure to respond to our notices requiring a response or other action within

a specified time. See Tex. R. App. P. 42.3(b), (c). Specifically, Skylanding points out

that Flucker (1) failed to file a docketing statement despite our February 15, 2022 late-

docketing-statement notice directing him to file one within 10 days,1 see Tex. R. App.

P. 32.1, (2) failed to request a reporter’s record, 2 and (3) failed to timely file his brief

by the May 23, 2022 deadline set out in our April 22, 2022 letter to the parties. See

Tex. R. App. P. 42.3(b), (c).



       This was not the first time Flucker had failed to respond to a docketing-
       1

statement request. In our February 2, 2022 letter to the parties notifying them that we
had received Flucker’s notice of appeal, we directed Flucker to file a docketing
statement by February 14, 2022.
       2
        Although not pointed out by Skylanding, we note that on March 30, 2022, we
notified Flucker that the court reporter had informed us that Flucker had not made a
reporter’s-record designation. See Tex. R. App. P. 34.6(b)(1), 35.3(b)(2). We warned
him that if he did not send a designation to the court reporter and provide us with
proof of that designation within 10 days, we could consider and decide those issues or
points that do not require a reporter’s record for a decision. See Tex. R. App. P.
37.3(c). But despite this warning, Flucker failed to take any action or to otherwise
respond.



                                             2
       In Skylanding’s May 24, 2022 dismissal motion, Skylanding’s attorney certified

that he had attempted to conference with Flucker on the motion’s merits but had

been unable to reach him. See Tex. R. App. P. 10.1(a)(5). More than 10 days have

passed, and Flucker has not responded to the motion. See Tex. R. App. P. 10.3(a).

Because Flucker has failed to prosecute his appeal and because he has failed to

respond to our notices requiring a response or other action within a specified time, we

grant Skylanding’s motion and dismiss the appeal. See Tex. R. App. P. 42.3(b), (c),

43.2(f).



                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

Delivered: June 23, 2022




                                          3